Per Curiam,
. The judgment which the appellants would have opened was entered on a note given in renewal of another judgment note executed by them. They ask that the judgment be opened because they aver they were not liable on the original note for reasons which nefed not be considered, for, even if they were mistaken as a matter of law as to the character of the first note, they gave the second with full knowledge of all the facts connected with the execution of the first. For this reason the action of the court below is sustained: Garrett v. Gonter, 42 Pa. 143; Building and Loan Association v. Walton, 181 Pa. 201.
Appeal dismissed at appellants’ costs.